Chapman, C. J.
A proprietor of land may erect structures upon it as solid and as high as he pleases, without regard to their effect upon surface water which would otherwise come from the adjoining lands upon his soil. Gannon v. Hargadon, 10 Allen, 107. Franklin v. Fisk, 13 Allen, 211. The fact that the adjoining land is occupied for a burial ground does not abridge his rights in this respect. The erection of a structure which prevents the surface water that gathers upon the burial ground from flowing off over his land is not a violation of Gen. Sts. c. 28, § 12, or c. 165, § 39; for the proprietors of the ground have no easement which he violates or obstructs. If the water constitutes a nuisance, he did not create the nuisance, The motive which influences a man to exercise his right is no material in such a case as this. Judgment for the plaintiff.